Exhibit 10.14






LANDS’ END, INC.
2017 STOCK PLAN






 
 
 




--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
 
Page
SECTION 1.
BACKGROUND AND PURPOSE
1


1.1.
The Plan
1


SECTION 2.
DEFINITIONS
1


2.1.
Board
1


2.2.
Change in Control shall mean the occurrence of any of the following events:
1


2.3.
Code
2


2.4.
Committee
2


2.5.
Company
2


2.6.
Employee
2


2.7.
Eligible Individual
2


2.8.
Exchange Act
2


2.9.
Fair Market Value
2


2.10.
ISO
3


2.11.
NQO
3


2.12.
Non-Employee Director
3


2.13.
Option
3


2.14.
Option Agreement
3


2.15.
Option Price
3


2.16.
Other Stock-Based Award
3


2.17.
Performance Period
3


2.18.
Plan
3


2.19.
Restricted Stock
3


2.20.
SAR Agreement
3


2.21.
SAR Share Value
3


2.22.
Stock
3


2.23.
Stock Agreement
4


2.24.
Stock Appreciation Right or SAR
4


2.25.
Stock Unit
4


2.26.
Subsidiary
4


SECTION 3.
SHARES RESERVED UNDER PLAN
4


3.1.
Shares
4


3.2.
Share Counting
4


3.3.
Use of Proceeds
4


3.4.
Substitute Awards
4


SECTION 4.
EFFECTIVE DATE
5


SECTION 5.
PLAN ADMINISTRATION
5


5.1.
Authority of Committee
5


5.2.
Amendment of Awards
5


5.3.
Delegation
5


5.4.
Decisions Binding
6


SECTION 6.
ELIGIBILITY
6





 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SECTION 7.
RESTRICTED STOCK, STOCK UNITS AND OTHER STOCK-BASED AWARDS
6


7.1.
Committee Action
6


7.2.
Forfeiture Conditions
7


7.3.
Rights Under Awards
7


7.4.
Satisfaction of Forfeiture Conditions
8


SECTION 8.
OPTIONS AND SARs
9


8.1.
Options
9


8.2.
ISO Rules
9


8.3.
Option Price, Exercise Period and No Dividend Equivalents
9


8.4.
Method of Exercise
10


8.5.
SARs
11


8.6.
Non-transferability
12


8.7.
Share Limitations
12


SECTION 9.
PERFORMANCE-BASED AWARDS
12


9.1.
Establishment of Performance Goals
12


9.2.
Performance Measures
13


9.3.
Certification of Performance
13


9.4.
Extraordinary Items
13


SECTION 10.
SECURITIES REGISTRATION
14


SECTION 11.
LIFE OF PLAN
14


SECTION 12.
ADJUSTMENT
14


12.1.
Corporate Transactions
14


12.2.
General
15


12.3.
Change in Control.
15


SECTION 13.
AMENDMENT OR TERMINATION
16


SECTION 14.
MISCELLANEOUS
17


14.1.
Stockholder Rights
17


14.2.
No Contract of Employment or Contract for Services
17


14.3.
Coordination with Corporate Policies
17


14.4.
Withholding
17


14.5.
Compliance with Code Section 409A
18


14.6.
Requirements of Law
18


14.7.
Indemnification
18


14.8.
Headings and Captions
18


14.9.
Governing Law
18


14.10.
Invalid Provisions
18


14.11.
Conflicts
18


14.12.
Successors
18


14.13.
Deferral of Awards
19


14.14.
Employees in Foreign Jurisdictions
19


14.1.
Reimbursement of Excess Awards
19







 
ii
 




--------------------------------------------------------------------------------






LANDS’ END, INC.
2017 STOCK PLAN
SECTION 1.BACKGROUND AND PURPOSE
1.1.    The Plan. The name of this Plan is the Lands’ End, Inc. 2017 Stock Plan.
The purpose of this Plan is to promote the interests of the Company and its
Subsidiaries through grants to Eligible Individuals of Restricted Stock, Stock
Units, Other Stock-Based Awards, Options and Stock Appreciation Rights in order
to (1) attract and retain the services of Eligible Individuals, (2) provide an
additional incentive to each Eligible Individual to work to increase the value
of Stock and (3) provide each Eligible Individual with a stake in the future of
the Company which corresponds to the stake of each Company stockholder.
SECTION 2.    DEFINITIONS
Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.
2.1.    Board shall mean the Board of Directors of the Company.
2.2.    Change in Control shall mean the occurrence of any of the following
events:
(a)    The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) fifty percent (50%) or more of either (i) the then-outstanding
shares of Stock (the “Outstanding Common Stock”) or (ii) the combined voting
power of the then-outstanding securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subclause (a), the following acquisitions of capital stock of the Company
(whether Stock or otherwise) shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for Stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (ii) any
acquisition by the Company, (iii) any acquisition by any Person which as of the
date hereof beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) twenty percent (20%) or more of the Outstanding Common
Stock, or (iv) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;
(b)    The consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting


 
 
 




--------------------------------------------------------------------------------





securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than fifty percent (50%)
of the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(c)    The consummation of a plan or agreement for the sale or disposition of
all or substantially all of the consolidated assets of the Company (other than
such a sale or disposition immediately after which such assets will be owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Stock immediately prior to such sale
or disposition).
2.3.    Code shall mean the Internal Revenue Code of 1986, as amended.
2.4.    Committee shall mean the Compensation Committee of the Board to which
the responsibility to administer this Plan is delegated by the Board and which
shall consist of at least two members of the Board, each of whom shall be a
“non-employee director” (within the meaning of Rule 16b-3 under the Exchange
Act) and each of whom shall be an “outside director” for purposes of Code
Section 162(m).
2.5.    Company shall mean Lands’ End, Inc., a Delaware corporation, and any
successor to such corporation.
2.6.    Employee shall mean any individual employed by the Company or a
Subsidiary on the payroll records thereof. An Employee shall not include any
individual during any period he or she is classified or treated by the Company
(or any Subsidiary) as an independent contractor or any employee of an
employment or temporary agency or firm, without regard to whether such
individual is subsequently determined to have been or is subsequently
retroactively reclassified as a common-law employee of the Company or any
Subsidiary during such period.
2.7.    Eligible Individual shall mean an Employee, Non-Employee Director or
other individual performing advisory or consulting services for the Company or a
Subsidiary, as determined and designated by the Committee from time to time. An
award may be granted to an Eligible Individual, in connection with hiring,
retention or otherwise, prior to the date the Employee, Non-Employee Director or
service provider first performs service for the Company or the Subsidiaries,
provided such award shall not become vested prior to the date the Employee,
Non-Employee Director or other service provider first performs such service.
Notwithstanding the above, for purposes of ISOs, Eligible Individual shall be
limited to an Employee of the Company or a Subsidiary, as determined and
designated by the Committee.
2.8.    Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
2.9.    Fair Market Value shall mean, for any given date, the closing price for
the Stock, as of such date, as reported by the NASDAQ Stock Market on the
relevant valuation date or, if there were no sales on the valuation date, on the
next preceding date on which such selling prices were recorded; provided,
however, that if the Stock is no longer listed for trading on a


 
2
 




--------------------------------------------------------------------------------





national securities exchange, an amount determined in accordance with standards
adopted by the Committee on a basis consistently applied.
2.10.    ISO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option is intended to
satisfy the requirements for an incentive stock option under Code Section 422.
2.11.    NQO shall mean an Option granted under Section 8 to purchase Stock and
evidenced by an Option Agreement which provides that the Option shall not be
treated as an incentive stock option under Code Section 422.
2.12.    Non-Employee Director shall mean a member of the Board who is not an
Employee of the Company or a Subsidiary.
2.13.    Option shall mean an ISO or a NQO.
2.14.    Option Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of an Option granted to an Eligible
Individual under this Plan.
2.15.    Option Price shall mean the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan and which
is no less than the Fair Market Value of a share of Stock on the date the Option
is granted.
2.16.    Other Stock-Based Award shall mean a grant under Section 7 to an
Eligible Individual of Stock or other type of equity-based or equity-related
award not otherwise described by the terms of this Plan, including without
limitation, the grant or offer for sale of unrestricted Stock or the grant of
Stock in settlement of an award under the Lands’ End, Inc. Umbrella Incentive
Program, as amended and restated from time to time, and any incentive program
thereunder, in such amounts and subject to such terms and conditions, as the
Committee shall determine.
2.17.    Performance Period shall mean the period selected by the Committee
during which performance is measured for purpose of determining the extent to
which an award of SARs, Options, Restricted Stock, Stock Units or Other
Stock-Based Awards has been earned.
2.18.    Plan shall mean this Lands’ End, Inc. 2017 Stock Plan, as amended from
time to time.
2.19.    Restricted Stock shall mean Stock granted to an Eligible Individual
pursuant to Section 7.
2.20.    SAR Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of a SAR granted to an Eligible Individual
under this Plan.
2.21.    SAR Share Value shall mean the figure which is set forth in each SAR
Agreement and which is no less than the Fair Market Value of a share of Stock on
the date the related SAR is granted.


 
3
 




--------------------------------------------------------------------------------





2.22.    Stock shall mean the common stock of the Company, par value $0.01 per
share.
2.23.    Stock Agreement shall mean the written (or electronic) agreement or
instrument which sets forth the terms of a Restricted Stock, Stock Unit or Other
Stock-Based Award grant to an Eligible Individual under this Plan.
2.24.    Stock Appreciation Right or SAR shall mean a right which is granted
pursuant to the terms of Section 8 to the appreciation in the Fair Market Value
of a share of Stock in excess of the SAR Share Value for such a share.
2.25.    Stock Unit shall mean a right granted to an Eligible Individual
pursuant to Section 7 to receive a payment in cash or shares based on the Fair
Market Value of the number of shares of Stock described in such grant.
2.26.    Subsidiary shall mean any corporation which is a subsidiary corporation
(within the meaning of Code Section 424(f)) of the Company.
SECTION 3.    SHARES RESERVED UNDER PLAN
3.1.    Shares. There shall be reserved for issuance under this Plan 1,000,000
shares of Stock; which limit also shall be the maximum number of shares that may
be issued pursuant to ISOs under Section 8.
3.2.    Share Counting. The shares of Stock described in Section 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. Shares of Stock covered by an award under the Plan shall only be
counted as used to the extent they are actually issued. Furthermore, any shares
of Stock issued pursuant to a Restricted Stock or Other Stock-Based Award grant
which are forfeited or cancelled thereafter shall again become available for
issuance under this Plan. The net number of shares of Stock issued under a Stock
Unit or Other Stock-Based Award, if applicable, shall not again become available
under Section 3.1 for issuance under this Plan. If a Stock Unit or Other
Stock-Based Award is forfeited or settled in cash, the related shares of Stock
shall again become available for issuance under this Plan. The net number of
shares of Stock issued under an Option or SAR, to the extent it is exercised,
shall not again become available under Section 3.1 for issuance under this Plan.
If an Option or SAR is forfeited or settled in cash, if applicable, the related
shares of Stock shall again become available for issuance under this Plan. Any
shares of Stock which are (a) tendered to, or withheld by, the Company to pay
the Option Price of an Option, (b) tendered to, or withheld by, the Company in
satisfaction of any condition to a grant of Restricted Stock or Other
Stock-Based Award, or (c) used to satisfy a withholding obligation under
Section 14.4, shall again become available under Section 3.1 for issuance under
this Plan.
3.3.    Use of Proceeds. The proceeds which the Company receives from the sale
of any shares of Stock under this Plan shall be used for general corporate
purposes and shall be added to the general funds of the Company.


 
4
 




--------------------------------------------------------------------------------





3.4.    Substitute Awards. Awards may be granted under the Plan from time to
time in substitution for stock options and other awards held by employees or
directors of other entities who are about to become Employees, whose employer is
about to become an affiliate as the result of a merger or consolidation of the
Company with another corporation, or the acquisition by the Company of
substantially all the assets of another corporation, or the acquisition by the
Company of at least fifty percent (50%) of the issued and outstanding stock of
another corporation as the result of which such other corporation will become a
Subsidiary. The terms and conditions of the substitute awards so granted may
vary from the terms and conditions set forth in the Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the award in substitution for which they are granted.
If shares of Stock are issued under the Plan with respect to a substitute award
granted under this Section 3.4, as described above, to the extent permitted by
applicable law and exchange rules, such shares of Stock will not count against
the maximum number of shares of Stock reserved for issuance under the Plan, as
set forth in Section 3.1.
SECTION 4.    EFFECTIVE DATE
The Plan shall become effective on March 30, 2017, subject to the stockholders
of the Company (acting at a duly called meeting of such stockholders) approving
the adoption of this Plan.
SECTION 5.    PLAN ADMINISTRATION
5.1.    Authority of Committee. The Plan shall be administered by the Committee.
Except as limited by law, or by the Certificate of Incorporation or By-Laws of
the Company, and subject to the provisions of this Plan, the Committee shall
have full power, authority, and sole and exclusive discretion to construe,
interpret and administer this Plan, including without limitation, the power and
authority to make determinations relating to Plan grants and correct mistakes in
Stock, Option, or SAR Agreements, and to take such other action in the
administration and operation of this Plan as the Committee deems equitable under
the circumstances. The Committee, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective. In addition,
the Committee shall have full and exclusive power to adopt such rules,
regulations and guidelines for carrying out the Plan as it may deem necessary or
proper, all of which power shall be executed in the best interests of the
Company and in keeping with the objectives of the Plan. This power includes, but
is not limited to, selecting award recipients and establishing all award terms
and conditions.
5.2.    Amendment of Awards. The Committee, in its sole discretion, may amend
any outstanding award at any time in any manner not inconsistent with the terms
of the Plan, provided that no outstanding, vested award may be amended without
the grantee’s consent if the amendment would have a materially adverse effect on
the grantee’s rights under the award. Notwithstanding the foregoing, the
Committee, in its sole discretion, may amend an award if it determines such
amendment is necessary or advisable for the Company to comply with applicable
law (including Code Section 409A), regulation, rule, or accounting standard.


 
5
 




--------------------------------------------------------------------------------





5.3.    Delegation. To the extent permitted by applicable law, the Committee may
delegate its authority as identified herein to one or more officers of the
Company or members of the Board, including without limitation the authority to
approve grants to Eligible Individuals other than any of the Company’s officers
and Non-employee Directors. To the extent that the Committee delegates its
authority to make grants as provided by this Section 5.3, all references in the
Plan to the Committee’s authority to make grants and determinations with respect
thereto shall be deemed to include the Committee’s delegate(s). In addition, the
Committee may delegate to one or more of its members, officers of the Company or
agents or advisors such administrative duties or powers as it may deem
advisable. Any such delegate shall serve at the pleasure of, and may be removed
at any time by, the Committee.
5.4.    Decisions Binding. In making any determination or in taking or not
taking any action under the Plan, the Committee or its delegate(s) may obtain
and may rely on the advice of experts, including Employees of and professional
advisors to the Company. Any action taken by, or inaction of, the Committee or
its delegate(s) relating to or pursuant to the Plan shall be within the absolute
discretion of the Committee or its delegate. Such action or inaction of the
Committee or its delegate(s) shall be conclusive and binding on the Company, on
each affected Eligible Individual and on each other person directly or
indirectly affected by such action.
SECTION 6.    ELIGIBILITY
Eligible Individuals shall be eligible for the grant of awards under this Plan.
SECTION 7.    RESTRICTED STOCK, STOCK UNITS AND OTHER STOCK-BASED AWARDS
7.1.    Committee Action.
(a)    General. The Committee acting in its absolute discretion shall have the
right to grant Restricted Stock, Stock Units and Other Stock-Based Awards to
Eligible Individuals from time to time.
(b)    Limitations:
(1)    Other than Non-Employee Directors. Except as provided herein and subject
to subsection (b)(2) immediately below, no Restricted Stock, Stock Unit or Other
Stock-Based Award grants in any combination may be made to an Eligible
Individual in any calendar year with respect to more than 250,000 shares of
Stock. Each grant of Restricted Stock, Stock Units and Other Stock-Based Awards
shall be evidenced by a Stock Agreement. Notwithstanding the foregoing, separate
and in addition to the above limit, no more than 250,000 shares of Stock may be
awarded to any Eligible Individual in any calendar year with respect to Stock
that is granted in settlement of an award under the Lands’ End, Inc. Umbrella
Incentive Program (or any incentive program established thereunder).


 
6
 




--------------------------------------------------------------------------------





(2)    Non-Employee Directors. Notwithstanding subsection (b)(1) immediately
above, no Restricted Stock, Stock Unit and Other Stock-Based Award grants in any
combination may be made to a Non-Employee Director in any calendar year with
respect to more than $250,000 in aggregate value at grant date(s), but
determined without regard to any director’s fees that a director voluntarily
elects to have paid in Stock instead of cash. Each grant of Restricted Stock,
Stock Units and Other Stock-Based Awards to a Non-Employee Director shall be
evidenced by a Stock Agreement.
7.2.    Forfeiture Conditions. The Committee may make a Restricted Stock, Stock
Unit or Other Stock-Based Award grant subject to one or more employment,
performance or other forfeiture conditions which the Committee acting in its
absolute discretion deems appropriate under the circumstances, and the related
Stock Agreement shall set forth each such forfeiture condition and the deadline
for satisfying each such forfeiture condition. Any Restricted Stock or Other
Stock-Based Award issued hereunder may be evidenced in such manner, as the
Committee, in its sole discretion, shall deem appropriate, including without
limitation, book entry registration or issuance of a stock certificate or
certificates. In the event any physical stock certificate is issued in respect
of Restricted Stock or Other Stock-Based Award granted under the Plan, such
certificates shall be registered in the name of the Eligible Individual, shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to the award, and shall be held by the Company as escrow agent until
the restrictions on such award have lapsed.
7.3.    Rights Under Awards.
(a)    Cash Dividends. Each Stock Agreement which evidences a Restricted Stock
or Other Stock-Based Award grant shall state whether the Eligible Individual
shall have a right to receive any cash dividends which are paid after any shares
of Restricted Stock or Other Stock-Based Award are issued to him or her and
before the first day that the Eligible Individual’s interest in such Stock is
forfeited. If such a Stock Agreement provides that an Eligible Individual has no
right to receive a cash dividend when paid, such agreement shall set forth the
conditions, if any, under which the Eligible Individual will be eligible to
receive one, or more than one, payment in the future to compensate the Eligible
Individual for the fact that he or she had no right to receive any cash
dividends on his or her Restricted Stock or Other Stock-Based Award when such
dividends were paid. If such a Stock Agreement calls for any such payments to be
made, the Company shall make such payments from the Company’s general assets no
later than the 15th day of the third month following the later of the taxable
year of the Eligible Individual or the Company when such payments are no longer
subject to a substantial risk of forfeiture under Code Section 409A to avoid
treatment of the dividend as deferred compensation subject to Code Section 409A
(the “409A Short-Term Deferral Period”), and the Eligible Individual shall be no
more than a general and unsecured creditor of the Company with respect to such
payments. Unless otherwise set forth in the Stock Agreement which evidences a
Stock Unit grant, if a cash dividend is paid on the shares of Stock described in
a Stock Unit grant, such cash dividend shall be treated as reinvested in shares
of Stock and shall increase the number of shares of Stock described in such
Stock Unit grant


 
7
 




--------------------------------------------------------------------------------





before the end of the corresponding 409A Short-Term Deferral Period.
Notwithstanding any provision contained in this paragraph (a) to the contrary,
in no event shall dividends, if any, relating to Stock corresponding to a
performance-based award subject to Code Section 162(m) be payable prior to the
payment, if any, of such performance-based award.
(b)    Stock and Other Dividends. Unless otherwise provided in the related Stock
Agreement, and subject to such rules as the Committee shall adopt with respect
to each dividend, if a Stock dividend is declared on a share of Restricted Stock
or Other Stock-Based Award, such Stock dividend shall be treated as part of the
grant of the related Restricted Stock or Other Stock-Based Award, and an
Eligible Individual’s interest in such Stock dividend shall be forfeited or
shall become nonforfeitable at the same time as the Stock with respect to which
the award corresponding to the Stock dividend was paid is forfeited or becomes
non-forfeitable. Unless otherwise set forth in the Stock Agreement which
evidences a Stock Unit grant, and subject to such rules as the Committee shall
adopt with respect to each dividend, if a Stock dividend is declared on any
shares of Stock described in a Stock Unit grant, such dividend shall increase
the number of shares of Stock described in such Stock Unit grant. If a dividend
is paid on a share of Restricted Stock or Other Stock-Based Award or on a share
of Stock described in a Stock Unit grant other than in cash or Stock, the
disposition of such dividend with respect to such Restricted Stock or Other
Stock-Based Award grant and the treatment of such dividend with respect to such
Stock Unit grant shall be effected in accordance with the terms of the related
Stock Agreement or such rules as the Committee shall adopt with respect to each
such dividend.
(c)    Voting Rights. An Eligible Individual shall have the right to vote shares
of Restricted Stock or Other Stock-Based Award unless otherwise provided in the
related Stock Agreement. An Eligible Individual receiving a Stock Unit grant
shall not possess any voting rights with respect to such Stock Units.
(d)    Effect of Termination. In the discretion of the Committee, a Stock
Agreement may provide for vesting, payment, or other applicable terms after the
Eligible Individual ceases to be employed or provide services to the Company or
Subsidiary for any reason whatsoever, including death or disability.
(e)    Nontransferability. No Restricted Stock or Other Stock-Based Award grant
and no shares issued pursuant to a Restricted Stock or Other Stock-Based Award
grant shall be transferable by an Eligible Individual other than by will or by
the laws of descent and distribution before an Eligible Individual’s interest in
such shares have become completely nonforfeitable, and no interests in a Stock
Unit grant shall be transferable other than by will or the laws of descent and
distribution, in each case except as otherwise provided in the related Stock
Agreement.
(f)    Creditor Status. An Eligible Individual to whom a Stock Unit is granted
shall be no more than a general and unsecured creditor of the Company with
respect to any payment due under such grant.


 
8
 




--------------------------------------------------------------------------------





7.4.    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to
be Restricted Stock or Other Stock-Based Award at such time as an Eligible
Individual’s interest in such Stock becomes nonforfeitable under this Plan and
the terms of the related Stock Agreement. Upon vesting of a Stock Unit, the
Eligible Individual shall receive payment in cash or Stock in accordance with
the terms of the related Stock Agreement.
SECTION 8.    OPTIONS AND SARs
8.1.    Options. The Committee acting in its absolute discretion shall have the
right to grant Options to purchase shares of Stock to Eligible Individuals from
time to time, and Options may be granted for any reason the Committee deems
appropriate under the circumstances. Each grant of an Option shall be evidenced
by an Option Agreement, and each Option Agreement shall set forth whether the
Option is an ISO or a NQO and shall set forth such other terms and conditions,
including without limitation any performance-based vesting conditions or
forfeiture provisions, of such grant, as the Committee acting in its absolute
discretion deems consistent with the terms of this Plan.
8.2.    ISO Rules. Notwithstanding anything in this Plan to the contrary, no
term of this Plan relating to ISOs shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be so exercised, so as
to disqualify the Plan or any ISO under Code Section 422. The aggregate Fair
Market Value of ISOs granted to an Eligible Individual under this Plan and
incentive stock options granted to such Eligible Individual under any other
stock option plan adopted by the Company or a Subsidiary which first become
exercisable in any calendar year shall not exceed $100,000. Such Fair Market
Value figure shall be determined by the Committee on the date the ISO or other
incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 8.2 in accordance with Code
Section 422(d).
8.3.    Option Price, Exercise Period and No Dividend Equivalents.
(a)    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted. The Option Price shall be payable in full upon the
exercise of any Option in accordance with the terms of the Plan. Except in
accordance with the provisions of Section 12, the Committee shall not, absent
the approval of the Company’s stockholders, take any action, whether through
amendment, cancellation, replacement grants, exchanges or any other means, to
directly or indirectly reduce the Option Price of any outstanding Option
including: (a) lowering the Option Price after it is granted, (b) canceling an
Option when the Option Price per share exceeds the Fair Market Value of a share
of Stock in exchange for cash or another award (other than in connection with a
Change in Control) or (c) take any other action with respect to an Option that
would be treated as a repricing under the rules and regulations of the principal
U.S. national securities exchange on which the Stock is listed.
(b)    Exercise Period. Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option


 
9
 




--------------------------------------------------------------------------------





Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the Eligible Individual ceases to be employed or provide services to the Company
or a Subsidiary for any reason whatsoever, including death or disability.
(c)    No Dividend Equivalents. In no event shall any Option or Option Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.
8.4.    Method of Exercise.
(a)    Committee Rules. An Option may be exercised as provided in this
Section 8.4 pursuant to procedures (including, without limitation, procedures
restricting the frequency or method of exercise) as shall be established by the
Committee or its delegate from time to time for the exercise of Options.
(b)    Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable,
(1) written (or electronic) notice of exercise in a form acceptable to the
Committee indicating the specific number of shares of Stock subject to the
Option which are being exercised and (2) payment in full of the Option Price for
such specific number of shares. An Option Agreement, at the discretion of the
Committee, may provide for the payment of the Option Price by any of the
following means:
(1)    in cash, electronic funds transfer or a check acceptable to the
Committee;
(2)    in Stock which has been held by the Eligible Individual for a period
acceptable to the Committee and which Stock is otherwise acceptable to the
Committee, provided that the Committee may impose whatever restrictions it deems
necessary or desirable with respect to such method of payment;
(3)    through a broker-facilitated cashless exercise procedure acceptable to
the Committee;
(4)    through a net exercise feature, whereby the Company withholds shares to
cover the payment of the Option Price and any related tax withholding
obligation; or
(5)    in any combination of the methods described in this Section 8.4(b) which
is acceptable to the Committee.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the


 
10
 




--------------------------------------------------------------------------------





Committee (or to its delegate) or, if payment is effected through a
certification of ownership of Stock in lieu of a stock certificate, on the date
the Option is exercised.
(c)    Restrictions. The Committee may from time to time establish procedures
for restricting the exercise of Options on any given date as the result of
excessive volume of exercise requests or any other problem in the established
system for processing Option exercise requests or for any other reason the
Committee or its delegate deems appropriate or necessary.
8.5.    SARs.
(a)    SARs and SAR Share Value.
(1)    The Committee acting in its absolute discretion may grant an Eligible
Individual a SAR which will give the Eligible Individual the right to the
appreciation in one, or more than one, share of Stock, and any such appreciation
shall be measured from the related SAR Share Value; provided, however, in no
event shall the SAR Share Value be less than the Fair Market Value of a share of
Stock on the date such SAR is granted. The Committee shall have the right to
make any such grant subject to such additional terms, including without
limitation any performance-based vesting conditions or forfeiture provisions, as
the Committee deems appropriate and such terms shall be set forth in the related
SAR Agreement.
(2)    Each SAR granted under this Plan shall be exercisable in whole or in part
at such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make a SAR exercisable before the date such SAR is granted or on
or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, a SAR Agreement may provide for the
exercise of a SAR after the Eligible Individual ceases to be employed or provide
services to the Company or Subsidiary for any reason whatsoever, including death
or disability.
(3)    Except in accordance with the provisions of Section 12, the Committee
shall not, absent the approval of the Company’s stockholders, take any action,
whether through amendment, cancellation, replacement grants, exchanges or any
other means, to directly or indirectly reduce the SAR Share Value of any
outstanding SAR including: (a) lowering the SAR Share Value after it is granted,
(b) canceling a SAR when the SAR Share Value exceeds the Fair Market Value of a
share of Stock in exchange for cash or another award (other than in connection
with a Change in Control) or (c) take any other action with respect to a SAR
that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Stock is listed.
(b)    Procedure. The exercise of a SAR shall be effected by the delivery of the
related SAR Agreement to the Committee together with a statement signed by the


 
11
 




--------------------------------------------------------------------------------





Eligible Individual which specifies the number of shares of Stock as to which
the Eligible Individual exercises his or her SAR.
(c)    Payment. An Eligible Individual who exercises his or her SAR will receive
a payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount to the product of (i) the number of shares of Stock with respect to which
the SAR is exercised multiplied by (ii) the excess of the Fair Market Value of a
share of Stock on the exercise date over the applicable SAR Share Value. The
Committee acting in its absolute discretion shall determine the form of such
payment. Any cash payment shall be made from the Company’s general assets, and
an Eligible Individual shall be no more than a general and unsecured creditor of
the Company with respect to such payment.
(d)    No Dividend Equivalents. In no event shall any SAR or SAR Agreement
granted under the Plan include any right to receive dividend equivalents with
respect to such award.
8.6.    Non-transferability. Except to the extent the Committee deems
permissible and consistent with the best interests of the Company, no Option or
SAR shall be transferable by an Eligible Individual other than by will or by the
laws of descent and distribution, and any grant by the Committee of a request by
an Eligible Individual for any transfer (other than a transfer by will or by the
laws of descent and distribution) of an Option or SAR shall be conditioned on
the transfer not being made for value or consideration. Any such Option or SAR
granted under this Plan shall be exercisable during an Eligible Individual’s
lifetime, as the case may be, only by (subject to the first sentence in this
Section 8.6) the Eligible Individual, provided that in the event an Eligible
Individual is incapacitated and unable to exercise such Eligible Individual’s
Option or SAR, such Eligible Individual’s legal guardian or legal representative
whom the Committee deems appropriate based on all applicable facts and
circumstances presented to the Committee may exercise such Eligible Individual’s
Option or SAR, in accordance with the provisions of this Plan and the applicable
Option or SAR Agreement. The person or persons to whom an Option or SAR is
transferred by will or by the laws of descent and distribution (or pursuant to
the first sentence of this Section 8.6) thereafter shall be treated as the
Eligible Individual under this Plan.
8.7.    Share Limitations.
(a)    Other than Non-Employee Directors. Subject to subsection (b) immediately
below, an Eligible Individual may not be granted in any calendar year Options,
or SARs, or one or more Options and SARs in any combination which in the
aggregate relate to more than 500,000 shares of Stock.
(b)    Non-Employee Directors. Notwithstanding subsection (a) immediately above,
a Non-Employee Director may not be granted in any calendar year Options, or
SARs, or one or more Options and SARs in any combination which in the aggregate
relate to more than $250,000 in aggregate value at grant date(s), based on the
accounting value as recognized by the Company.
SECTION 9.    PERFORMANCE-BASED AWARDS


 
12
 




--------------------------------------------------------------------------------





9.1.    Establishment of Performance Goals. If, at the time of grant, the
Committee intends an award to qualify as “performance based compensation” within
the meaning of Code Section 162(m)(4), the Committee must establish in writing,
objective performance goals for the applicable Performance Period no later than
ninety (90) days after the Performance Period begins (but in no event after
twenty-five percent (25%) of the Performance Period has elapsed), and while the
outcome as to the performance goals is substantially uncertain. Such performance
goals established by the Committee shall be based on one or more of the criteria
described in Section 9.2.
9.2.    Performance Measures. A performance goal may be based on any one or more
or any combination (in any relative proportion) of the following: share price,
market share, cash flow, revenue, revenue growth, earnings per share, operating
earnings per share, operating earnings, earnings before interest, taxes,
depreciation and amortization, return on equity, return on assets, return on
capital, return on investment, net income, net income per share, economic value
added, market value added, store sales growth, customer growth, maintenance and
satisfaction performance goals and employee opinion survey results measured by
an independent firm, and strategic business objectives, consisting of one or
more objectives based on meeting specific cost or profit targets or margins,
business expansion goals and goals relating to acquisitions or divestitures.
Each goal, with respect to a performance period, may be expressed on an absolute
and/or relative basis, may be with respect to Company performance as a whole,
operating group or sub-group performance, business unit performance, individual
Subsidiary performance, other group or individual performance, or division
performance, and may be based on or otherwise employ comparisons based on
internal targets, the past performance of the Company or of any one or more
business units of the Company or its Subsidiaries, and/or the past or current
performance of other companies, or an index. For the avoidance of doubt, any
performance measures that are financial metrics will be determined in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or will be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP; provided, however, that the Committee may elect to use
other standards for performance goals that are not intended to meet the
requirements of performance-based compensation under Code Section 162(m).
9.3.    Certification of Performance. A Participant otherwise entitled to
receive an award intended to meet the requirements of performance-based
compensation under Code Section 162(m) and the regulations thereunder for any
Performance Period shall not receive a settlement of the award until the
Committee has determined that the applicable performance goal(s) have been
attained. To the extent that the Committee exercises discretion in making the
determination required by this subsection, such exercise of discretion may not
result in an increase in the amount of the payment with respect to such award.
9.4.    Extraordinary Items. In establishing any performance goals, the
Committee may, no later than the date such performance goals are established in
accordance with Section 9.1, provide for the exclusion of the effects of the
following items, to the extent identified in the audited financial statements of
the Company, including footnotes, or in the Management Discussion and Analysis
of Financial Condition and Results of Operations


 
13
 




--------------------------------------------------------------------------------





accompanying such financial statements: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) extraordinary, unusual, and/or infrequently
incurring items of gain or loss; (d) gains or losses on acquisitions or
divestitures or store closings; (e) domestic pension expenses; (f) noncapital,
purchase accounting items; (g) changes in tax or accounting principles,
regulations or laws; (h) mergers or acquisitions; (i) integration costs
disclosed as merger related; (j) accruals for reorganization or restructuring
programs; (k) investment income or loss; (l) foreign exchange gains and losses;
and (m) tax valuation allowances and/or tax claim judgment or settlements. To
the extent the exclusion of any item affects awards intended to constitute
performance-based compensation under Code Section 162(m), such exclusion shall
be specified in a manner that satisfies the requirements of Code Section 162(m)
and the regulations thereunder, including without limitation the requirement
that performance goals be objectively determinable.
SECTION 10.    SECURITIES REGISTRATION
For Stock issued pursuant to this Plan, the Company at its expense shall take
such action as it deems necessary or appropriate to register the original
issuance of such Stock to an Eligible Individual under the Securities Act of
1933, as amended, or under any other applicable securities laws or to qualify
such Stock for an exemption under any such laws prior to the issuance of such
Stock to an Eligible Individual; however, the Company shall have no obligation
whatsoever to take any such action in connection with the transfer, resale or
other disposition of such Stock by an Eligible Individual.
SECTION 11.    LIFE OF PLAN
No award shall be granted under this Plan on or after the earlier of: (a) the
tenth (10th) anniversary of the date the Company adopts this Plan, in which
event this Plan otherwise thereafter shall continue in effect until all Options
and SARs have been exercised in full or no longer are exercisable and all
Restricted Stock, Stock Unit and Other Stock-Based Award grants under this Plan
have been forfeited or the forfeiture conditions on the related Stock or cash
payments have been satisfied in full, or (b) the date on which all of the Stock
reserved under Section 3 has been issued or is no longer available for use under
this Plan and all cash payments due under any Stock Unit grants have been paid
or forfeited, in which event this Plan also shall terminate on such date.
SECTION 12.    ADJUSTMENT
12.1.    Corporate Transactions. The Committee shall make equitable adjustments
to reflect any corporate transaction, which may include (a) adjusting the
number, kind or class (or any combination thereof) of shares of Stock reserved
under Section 3, the grant limitations described in Section 7.1(b) and
Section 8.7, the number, kind or class (or any combination thereof) of shares of
Stock subject to Options and SARs granted under this Plan and the applicable
Option Price and SAR Share Value as well as the number, kind or class of shares
of Stock subject to Restricted Stock, Stock Unit and Other Stock-Based Award
grants under this Plan, (b) replacing outstanding awards with other awards of
comparable value, (c) cancelling outstanding awards in return for a cash
payment, and (d) any other adjustments that the


 
14
 




--------------------------------------------------------------------------------





Committee determines to be equitable. For purposes of this paragraph a corporate
transaction includes without limitation any dividend (other than a cash dividend
that is not an extraordinary cash dividend) or other distribution (whether in
the form of cash, Stock, securities of a subsidiary of the Company, other
securities or other property), recapitalization, stock split, reverse stock
split, combination of shares, reorganization, merger, consolidation,
acquisition, split-up, spin-off, combination, repurchase or exchange of Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Stock or other securities of the Company, or other similar corporate
transaction. Notwithstanding anything in this paragraph to the contrary, an
adjustment to an Option or SAR under this paragraph shall be made in a manner
that will not result in the grant of a new Option or SAR under Code Section 409A
or cause the Option or SAR to fail to be exempt from Code Section 409A.
12.2.    General. If any adjustment under this Section 12 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any grant shall be the next
lower number of shares of Stock, rounding all fractions downward. Any adjustment
made under this Section 12 by the Committee shall be conclusive and binding on
all affected persons.
12.3.    Change in Control.
(a)    Upon the occurrence of a Change in Control, except to the extent
specified in a Stock Agreement, any non-vested portion of an Eligible
Individual’s award shall fully vest in the event of either
(i)    the failure by the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), to assume or continue the Company’s rights and obligations under
each or any award or portion thereof outstanding immediately prior to the Change
in Control, or to substitute for each or any such outstanding award or portion
thereof a substantially equivalent award with respect to the Acquiror’s stock or
other consideration of equivalent value as of the effective date of the Change
in Control; or
(ii)    the Eligible Individual’s termination of employment within eighteen (18)
months following a Change in Control on account of a termination by the Company
(or any Acquiror) for any reason other than Cause or on account of an Eligible
Individual’s resignation for Good Reason.
(b)    For purposes of Section 12.3(a):
(i)    “Cause” means (i) a material breach by the Eligible Individual (other
than a breach resulting from the Eligible Individual’s incapacity due to a
Disability) of the Eligible Individual’s duties and responsibilities which
breach is demonstrably willful and deliberate on the Eligible Individual’s part,
is committed in bad faith or without reasonable belief that such breach is in
the best interests of the


 
15
 




--------------------------------------------------------------------------------





Company and is not remedied in a reasonable period of time after receipt of
written (or electronic) notice from the Company specifying such breach; (ii) the
commission by the Eligible Individual of a felony; or (iii) dishonesty or
willful misconduct in connection with the Eligible Individual’s employment.
(ii)    “Good Reason” shall mean, without the Eligible Individual’s written (or
electronic) consent, (i) a reduction of more than ten percent (10%) in the sum
of the Eligible Individual’s annual base salary and target bonus under Company’s
Annual Incentive Plan; (ii) the Eligible Individual’s mandatory relocation to an
office more than fifty (50) miles from the primary location at which the
Eligible Individual was previously required to perform his or her duties; or
(iii) any other action or inaction that constitutes a material breach of the
terms of this Agreement, including failure of a successor company to assume or
fulfill the obligations under this Agreement, provided that the Company shall
have failed to remedy any Good Reason event within sixty (60) days of the
Eligible Individual’s providing notice to the Company of the Good Reason event.
Notwithstanding the foregoing, with respect to any Eligible Individual who is
party to an executive severance agreement or other employment agreement with the
Company as of the date of his or her termination of employment (an “ESA”),
“Cause” and “Good Reason” as used in Section 12.3(a) shall have the same meaning
as those terms are defined in the Eligible Individual’s ESA.
(c)    Excess Parachute Payment Limitations. Notwithstanding any provision of
the Plan or a Stock Agreement to the contrary for awards issued on or after
April 9, 2015, if any portion of any payment or benefit under this Plan, either
individually or in conjunction with any payment or benefit under any other plan,
agreement or arrangement with the Company (all such payments and benefits are
collectively referred to as, the “Total Payments”), would constitute an “excess
parachute payment” within the meaning of Code Section 280G, that is subject to
the excise tax imposed by Code Section 4999, then such payments or benefits made
hereunder to the Participant shall be reduced, such that the value of the Total
Payments that the Participant is entitled to receive shall be $1 less than the
maximum amount which the Participant may receive without becoming subject to the
excise tax under Section 4999; provided, however, that such reduction shall only
apply if it results in the Participant receiving a greater amount on an
after-tax basis that he or she would receive absent such reduction. For purposes
of this Section 12.3(c), the determination of whichever amount is greater on an
after-tax basis shall be (i) based on maximum federal, state and local income
and employment tax rates and the tax that would be imposed on the Participant
pursuant to Code Section 4999 and (ii) made at Company expense by an independent
accountants selected by the Company and the Participant (which may be the
Company’s income tax return preparers if Participant so agrees), and such
determination shall be final and binding on both the Participant and the
Company.
SECTION 13.    AMENDMENT OR TERMINATION


 
16
 




--------------------------------------------------------------------------------





The Board or the Committee may at any time in its sole discretion, for any
reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan; provided that without the approval of stockholders of
the Company, no amendment or modification to the Plan may: (a) materially modify
the Plan in any way that would require stockholder approval under any regulatory
requirement that the Committee determines to be applicable, including without
limitation, the rules of any exchange or (b) modify the prohibition on repricing
an Option or SAR as set forth in Sections 8.3 and 8.5, respectively. No
amendment, modification, suspension or termination of the Plan shall have a
materially adverse effect on any vested and outstanding award on the date of
such amendment, modification, suspension or termination, without the written (or
electronic) consent of the affected grantee. Notwithstanding the foregoing, no
Eligible Individual consent shall be needed for an amendment, modification, or
termination of the Plan if the Committee determines such amendment,
modification, or termination is necessary or advisable for the Company to comply
with applicable law (including Code Section 409A), regulation, rule, or
accounting standard. Suspension or termination of the Plan shall not affect the
Committee’s ability to exercise the powers granted to it with respect to awards
under this Plan prior to the date of such suspension or termination.
SECTION 14.    MISCELLANEOUS
14.1.    Stockholder Rights. No Eligible Individual shall have any rights as a
stockholder of the Company as a result of the grant of an Option or SAR under
this Plan or his or her exercise of such Option or SAR pending the actual
delivery of any Stock subject to such Option or SAR to such Eligible Individual.
Except as otherwise provided in this Plan, an Eligible Individual’s rights as a
stockholder in the shares of Stock related to a Restricted Stock or Other
Stock-Based Award grant shall be set forth in the related Stock Agreement.
14.2.    No Contract of Employment or Contract for Services. The grant of an
award to an Eligible Individual under this Plan shall not constitute a contract
of employment or contract for the performance of services or an agreement to
continue his or her status as an Eligible Individual and shall not confer on an
Eligible Individual any rights in addition to those rights, if any, expressly
set forth in any Stock, Option or SAR Agreement.
14.3.    Coordination with Corporate Policies. Shares of Stock and cash acquired
by an Eligible Individual under this Plan shall be subject to share retention,
forfeiture, and clawback policies established by the Company in accordance with
the terms of such policies.
14.4.    Withholding. The exercise of any Option or SAR granted under this Plan
and the acceptance of a Restricted Stock, Stock Unit or Other Stock-Based Award
grant shall constitute an Eligible Individual’s full and complete consent to
whatever action the Committee deems necessary to satisfy the minimum tax
withholding requirements, if any, which the Committee acting in its discretion
deems applicable. Subject to applicable law, the Committee, in its discretion,
shall have the right to condition the delivery of any shares of Stock (or other
benefit) under the Plan on the satisfaction of an Eligible Individual’s
applicable withholding obligation and shall have the right to satisfy such tax
withholding requirements, if any: (a) through cash payment by the Eligible
Individual; (b) with the Committee’s consent, through the surrender of shares of
Stock which the Eligible Individual already owns (provided, however, that to the
extent


 
17
 




--------------------------------------------------------------------------------





shares of Stock described in this subsection (b) are used to satisfy more than
the minimum statutory withholding obligation, then, except as otherwise provided
by the Committee, payments made with shares of Stock in accordance with this
subsection (b) shall be limited to shares of Stock held by the Eligible
Individual for not less than six (6) months prior to the payment date); or
(c) through the surrender of shares of Stock to which the Eligible Individual is
otherwise entitled under the Plan; provided, however, that such shares of Stock
under this subsection (c) may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income) (or any higher withholding
amount permitted by applicable regulatory requirements without triggering
variable accounting under GAAP).
14.5.    Compliance with Code Section 409A. To the extent that amounts payable
under this Plan are subject to Code Section 409A, the Plan is intended to comply
with Code Section 409A and official guidance issued thereunder. Notwithstanding
anything herein to the contrary, the Plan shall be interpreted, operated and
administered in a manner consistent with this intention.
14.6.    Requirements of Law. The granting of awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
14.7.    Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be made a party or in which he or she may be involved in by reason of any action
taken or failure to act under the Plan and against and from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such action, suit, or
proceeding against him or her, provided that the Company is given an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it personally. Such foregoing right of
indemnification shall not apply in circumstances involving such person’s bad
faith or willful misconduct. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-laws, by contract, as a matter of law, or otherwise.
14.8.    Headings and Captions. The headings and captions here are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.
14.9.    Governing Law. This Plan shall be governed under the internal laws of
the state of Wisconsin without regard to principles of conflicts of laws, to the
extent not superseded by federal law. The state and federal courts located in
the state of Wisconsin shall have exclusive jurisdiction in any action, lawsuit
or proceeding based on or arising out of the Plan.


 
18
 




--------------------------------------------------------------------------------





14.10.    Invalid Provisions. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
14.11.    Conflicts. In the event of a conflict between the terms of this Plan
and any Stock, Option or SAR Agreement, the terms of the Plan shall prevail.
14.12.    Successors. All obligations of the Company under the Plan with respect
to awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
14.13.    Deferral of Awards. The Committee may, in a Stock Agreement or
otherwise, establish procedures for the deferral of Stock or cash deliverable
upon settlement, vesting or other events with respect to Restricted Stock, Stock
Units or Other Stock-Based Awards. Notwithstanding anything herein to the
contrary, in no event will any deferral of Stock or any other payment with
respect to any award granted under the Plan be allowed if the Committee
determines, in its sole discretion, that the deferral would result in the
imposition of the additional tax under Code Section 409A.
14.14.    Employees in Foreign Jurisdictions. Notwithstanding any provision of
this Plan to the contrary, in order to achieve the purposes of this Plan or to
comply with provisions of the laws in countries outside the United States in
which the Company operates or has Employees, the Committee, in its sole
discretion, shall have the power and authority to (i) determine which Eligible
Individuals (if any) employed by the Company outside the United States should
participate in the Plan, (ii) modify the terms and conditions of any awards made
to such Eligible Individuals, and (iii) establish sub-plans and other award
terms, conditions and procedures to the extent such actions may be necessary or
advisable to comply with provisions of the laws in such countries outside the
United States in order to assure the lawfulness, validity and effectiveness of
awards granted under this Plan.
14.1.    Reimbursement of Excess Awards. If the Company’s financial statements
or approved performance measures under the Plan are the subject of a restatement
due to error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of Excess Awards paid
under the Plan to an Employee (and any other Employee who is determined to have
known of or been involved in any such misconduct) for the relevant performance
period(s). For purposes of the Plan, an “Excess Award” means the positive
difference, if any, between (a) the performance-based award paid to an Employee
under the Plan and (b) the performance-based award that would have been paid to
the Employee, had the award been calculated based on the Company’s financial
statements or performance measures as restated. The Company will not be required
to award Employees an additional Plan-related payment should the restated
financial statements or performance measures result in a higher
performance-based award under the Plan.


 
19
 


